DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-23, 31-39 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Azad (US 2016/0097134).

Regarding claim 21, Azad teaches a method for production of plasma-activated liquids, the method comprising: immersing a first electrode (14) and a second electrode (16) into liquid (46) in a container (10); energizing, by a high voltage power supply (24, 240), the first electrode (14) and the second electrode (16) to form a plasma (claim 19) between the first electrode (14) and the second electrode (16) to thereby generate plasma-activated liquid (claim 19); and etching material ({0087]) from at least one of the first electrode (14) and the second electrode (16) into the plasma-activated liquid (claim 19).

Regarding claim 22, Azad teaches wherein the liquid (46) is one of water, distilled water or nutrient-enriched liquid (wherein the liquid is an electrolyte enriched solution).

Regarding claim 23, Azad teaches wherein energizing by the high voltage power supply includes energizing by a DC power supply, an AC power supply, a pulsed DC power supply, a pulsed AC power supply, a harmonic RF power supply, or a RF power supply operating at microwave frequencies (Figure 4, [0021], [0185]).

Regarding claim 31, Azad teaches further comprising adjusting a position ([0085] It is preferred that the closest spacing between the anode and cathode in solution is from 1 to 3 mm) and [0179] The space between the electrodes may be from 0.1 mm to 10 mm) of at least one of the first electrode (14) and the second electrode (16) to maintain the plasma between the first electrode (14) and the second electrode (16).

Regarding claim 32, Azad teaches wherein energizing, by the high voltage power supply (24, 240), the first electrode (14) and the second electrode (16) occurs for a predetermined period of time (any desired time).

Regarding claim 33, Azad teaches wherein energizing, by the high voltage power supply (24, 240), the first electrode (14) and the second electrode (16) occurs until a desired chemistry of liquid is achieved.

Regarding claim 34, Azad teaches wherein the first electrode (14) comprises graphite ([0081], graphite).

Regarding claim 35, Azad teaches wherein the second electrode (16) comprises silver ([0081], silver).

Regarding claim 36, Azad teaches wherein the second electrode (16) comprises graphite ([0081], graphite).

Regarding claim 37, Azad teaches wherein the first electrode (14) comprises graphite ([0081], graphite), and wherein the second electrode (16) comprises silver ([0081], silver).

Regarding claim 38, Azad teaches wherein the first electrode (14) comprises graphite, tungsten, silver, gold, titanium, or copper ([0081] The anode and cathode of the apparatus used to perform electrolysis may be composed of materials that are the same as or different from one another, and each may be independently selected from carbon, natural graphite, synthetic graphite, conductive polymers, platinum, palladium, steel, copper, silver, gold, nickel, Ti/RuO.sub.2 or any transition metal or transition metal compound, or other materials mentioned herein), and wherein the second electrode (16) comprises graphite, tungsten, silver, gold. titanium, or copper ([0081] The anode and cathode of the apparatus used to perform electrolysis may be composed of materials that are the same as or different from one another, and each may be independently selected from carbon, natural graphite, synthetic graphite, conductive polymers, platinum, palladium, steel, copper, silver, gold, nickel, Ti/RuO.sub.2 or any transition metal or transition metal compound, or other materials mentioned herein).

Regarding claim 39, Azad teaches wherein the first and second electrodes (14, 16) are spaced apart by 1 mm to 4 mm ([0085] It is preferred that the closest spacing between the anode and cathode in solution is from 1 to 3 mm) and [0179] The space between the electrodes may be from 0.1 mm to 10 mm).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24-30, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Azad (US 2016/0097134) in view of Lewis (US 2020/0071199).

Regarding claim 24-26, 28-30, 40, Azad discloses the invention substantially as set forth above, but does not expressly disclose applying the plasma activated liquid to a plant, to a root zone of the plant, or to a foliage of the plant, filtering the etched material from the plasma activated liquid; and applying the filtered etched material to a plant, and mixing the plasma-activated liquid with a second liquid, and wherein the applying the plasma-activated liquid includes applying the mixed plasma activated liquid.
However, Lewis discloses a similar device (100) for plasma treatment of liquid that is supplied to plants ([0096]), filtering (301) the etched material from the plasma activated liquid; and applying the filtered etched material to a plant ([0118]), and mixing the plasma-activated liquid with a second liquid, and wherein the applying the plasma-activated liquid includes applying the mixed plasma activated liquid ([0145], the plasma and enriched air or gas and water are discharged in to the growth media).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Azad, by applying the plasma activated liquid to a plant, to a root zone of the plant, or to a foliage of the plant, filtering the etched material from the plasma activated liquid; and applying the filtered etched material to a plant, and mixing the plasma- activated liquid with a second liquid, and wherein the applying the plasma-activated liquid includes applying the mixed plasma activated liquid, as taught by Lewis, for the purpose of improving the germination rate and efficiency, and eliminate the need for ammonia-based chemical fertilizers.

Regarding claim 27, Azad discloses the invention substantially as set forth above, but does not expressly disclose wherein reactive species within the plasma-activated liquid interact with one or more microbes on the plant to render the one or more microbes nonviable.
However, Lewis discloses an irrigation system to disperse the plasma activated liquid to the seeds, soil and plants (Figs. 1, 12-13) and wherein reactive species within the plasma-activated liquid interact with one or more microbes on the plant to render the one or more microbes nonviable ([0010] to provide a method for the treatment of plant seeds in order to eliminate seed surface pathogens and [0121] Seeds that have been directly exposed to plasma are found to be sterilized of surface pathogens.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Azad, by applying the plasma activated liquid to a plant in order for the liquid to interact with one or more microbes on the plant and render them nonviable, as taught by Lewis, for the purpose of improving the germination efficiency and harvest yield.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The record relates to Applicant’s identified material and Examiner’s discovered references concerning Applicant’s subject matter relevant for a patentability determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/Examiner, Art Unit 3642              

/MONICA L PERRY/Primary Examiner, Art Unit 3644